Citation Nr: 1742171	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for left total knee replacement with residual scar (formerly characterized as degenerative joint disease of the left knee with patellar tendinitis; status post left knee arthroscopy with residual scar) from July 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the Oakland, California, RO.

The December 2009 rating decision granted service connection for degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy with residual scar, and assigned a 10 percent initial rating effective from August 1, 2009.  An October 2012 rating decision characterized the service-connected left knee disability as left total knee replacement, and assigned a 100 percent evaluation, effective from May 9, 2011, the date of knee replacement surgery, through June 30, 2012, the last day of the month following one-year from implantation of the prosthesis.  The 100 percent rating commenced subsequent to an initial one month temporary total convalescence rating assigned pursuant to 38 C.F.R. § 4.30.  A 30 percent rating was assigned effective from July 1, 2012.

A February 2016 Board decision denied entitlement to an initial rating in excess of 10 percent prior to May 9, 2011, and denied entitlement to a staged rating in excess of 30 percent for total left knee replacement from July 1, 20l2.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a November 2016 Joint Motion for Partial Remand (JMPR), vacated the February 2016 Board decision concerning entitlement to a disability rating in excess of 30 percent from July 1, 2012 for total left knee replacement, and remanded the issue to the Board for readjudication.  The Board decision concerning entitlement to a higher initial rating prior to May 9, 2011 remained undisturbed.  Therefore, the only issue before the Board is entitlement to a staged initial rating in excess of 30 percent for left total knee replacement with residual scar from July 1, 2012.

This matter was previously remanded by the Board in March 2017 for further development.  The appeal has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 remand, per a November 2016 Joint Motion for Remand, the Board found the June 2015 VA examination to be inadequate as it was not clear whether the VA examiner considered the Veteran's complete medical history prior to providing the opinion as to whether pain could significantly limit functional ability during flare-ups.  In answering whether the Veteran's pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, the June 2015 examiner opined, "[t]he exam is not being conducted under the conditions described above[,] so it would be mere speculation as to whether the Veteran's functional ability is limited over a period of time."

When an examiner is asked to render an opinion and determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that 'the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Additionally, the Court recently held in Sharp v. Shulkin, ___ Vet. App. ____, 2017 LEXIS 1266 (Sep. 6, 2017), that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  In the case of a Veteran with a history of flare-ups, if the examination occurs when a flare-up is not being experienced, the examiner must ascertain adequate information - such as frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means, in order to estimate the Veteran's functional loss due to flares based on all the evidence of record.  Id.  

The Veteran underwent another VA examination in April 2017.  

Per the March 2017 remand directives, the examiner was required to address functional impairment, if any, during flare-ups or when the left knee was used repeatedly.  The range of motion lost during a period of flare-up or over-use was to be indicated.  If it was not feasible to determine without resort to speculation, the examiner was to provide an explanation for why this was so.  Although the Veteran did not report experiencing flare-ups at the March 2017 VA examination, when asked whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner specifically noted "yes."  The examiner indicated he was unable to describe the functional loss in terms of range of motion, noting that "the knee was not examined post over a period of use, hence unable to measure."  As discussed in Sharp, such rationale is not complete, as it fails to discuss why the Veteran's functional loss could not be estimated based on other information elicited from the record or the Veteran.

Moreover, even though the Veteran did not describe having flare-ups at this particular examination, the examiner did not discuss prior complaints of flare-ups, or their impact on the Veteran's functional ability.  

Once VA undertakes an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

As the issue must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from August 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left knee disability since August 2016.  After securing any necessary releases, the RO should request any records identified which are not duplicates of those contained in the claims file, to include all available VA treatment records from August 2016 to present.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Schedule the Veteran for a VA examination concerning the current nature and severity of his service-connected left knee replacement.  The claims file must be made available for review and the examiner must note that a review was completed.  All indicated tests and studies must be completed.  

The examiner must address functional impairment, if any, during flare-ups or when the left knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record.  

If the Veteran no longer experienced flare-ups of the knee, this should be made clear.  The examiner should then review the record and elicit any information deemed necessary from the Veteran to ascertain the functional impact, if any, the Veteran's prior history of flare-ups (as reported at the June 2015 VA examination), had at the time.

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  See id.

3.  Thereafter, readjudicate the issue on appeal. If the benefit sought remains denied issue a Supplemental Statement of the Case to the Veteran and his representative. After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




